Fort Ringgold Limited, Pete
                                                                   Diaz III, Aaron Diaz and s




                          Fourth Court of Appeals
                                 San Antonio, Texas
                                        June 23, 2014

                                    No. 04-13-00608-CV

     SMITH-REAGAN & ASSOCIATES, INC. d/b/a Smith-Reagan Insurance Agency,
                             Appellants

                                              v.

       FORT RINGGOLD LIMITED, Pete Diaz III, Aaron Diaz and Monica Aguillon,
                               Appellees

                  From the 381st Judicial District Court, Starr County, Texas
                                 Trial Court No. DC-02-343
                         Honorable Jose Luis Garza, Judge Presiding


                                       ORDER
       Appellant's motion for extension of time to file reply brief is hereby GRANTED. Time is
extended to July 17, 2014.



                                                   _________________________________
                                                   Catherine Stone, Chief Justice

       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 23rd day of June, 2014.



                                                   ___________________________________
                                                   Keith E. Hottle
                                                   Clerk of Court